Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan and Trust We consent to the incorporation by reference in registration statements No. 333-170136 on Form S-8 of Oritani Financial Corp. of our report dated June 30, 2014, relating to the statement of net assets available for benefits ofthe Oritani Bank Employees Savings & Profit Sharing Plan and Trust as of December 31, 2013 and the related statement of changes in net assets available for benefits for the year then ended, which report appears in the December 31, 2014 Annual Report on Form 11-K of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust. /s/ KPMG, LLP July 13, 2015
